     Case 2:19-cv-00264-JAM-DB Document 25 Filed 07/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESUS LEON,                                      No. 2:19-cv-0264 JAM DB
12                         Plaintiff,
13            v.                                       ORDER
14    UNITED STATE OF AMERICA,
15                         Defendant.
16

17           On July 17, 2020, this matter came before the undersigned for hearing of defendant’s

18   motion to compel. (ECF No. 23.) Attorney Lourdes DeArmas appeared via videoconference on

19   behalf of plaintiff. Attorney Rachel Davidson appeared via videoconference on behalf of the

20   defendant.

21           Upon consideration of the arguments on file and those made at the hearing, and for the

22   reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that defendant’s June

23   2, 2020 motion to compel (ECF No. 19) is denied without prejudice to renewal.

24   Dated: July 20, 2020

25

26
27   DLB:6
     DB\orders\orders.civil\leon0264.oah.071720
28
                                                      1
